
	
		II
		110th CONGRESS
		1st Session
		S. 502
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 6, 2007
			Mr. Crapo (for himself,
			 Mr. McConnell, Mr. Lott, Mr.
			 Kyl, Mr. Smith,
			 Mr. Bunning, Mr. Ensign, Mr.
			 Craig, Mr. Vitter,
			 Mr. DeMint, Mr.
			 Sununu, Mr. Burr,
			 Mr. Enzi, Mr.
			 Roberts, Mr. Bond,
			 Mr. Allard, and Mr. Hagel) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To repeal the sunset on the reduction of
		  capital gains rates for individuals and on the taxation of dividends of
		  individuals at capital gain rates.
	
	
		1.Reductions in individual capital gains and
			 dividends tax rate made permanentSection 303 of the Jobs and Growth Tax
			 Relief Reconciliation Act of 2003 (relating to sunset of title) is
			 repealed.
		
